Citation Nr: 0621353	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-31 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.

2.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 20 percent disabling. 



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from January 1991 to January 
1994. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The claim for post-traumatic stress disorder was originally 
denied in a July 1997 rating action. Although the RO, in 
effect, reopened the veteran's claim for service connection 
for PTSD in April 2003 and adjudicated the claim on the 
merits, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

During the course of the appeal, service connection was 
granted for bilateral sciatic nerve radiculopathy.  A 10 
percent rating was assigned for each lower extremity.  There 
has been disagreement with the 20 percent rating assigned for 
the low back disorder, but not as to the radiculopathy.  As 
such, there is no appeal as to the radiculopathy issue, and 
the appeal is limited to the issues set forth on the title 
page.

The issues of increased ratings for chronic low back strain 
and the reopened claim for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied in an 
unappealed July 1997 rating action on the basis that there 
was no diagnosis of PTSD under DSM-IV criteria relatable to a 
verified in-service stressor.  Notice was provided to the 
appellant.

2.  In December 1999, the veteran filed to reopen the claim 
for PTSD. In a May 2000 unappealed rating decision, the RO 
denied the claim on the basis that no new and material 
evidence had been received. The veteran was notified of the 
rating but did not appeal; this is the last final decision on 
any basis. 

3.  Evidence submitted since the May 2000 rating decision 
includes evidence that is neither cumulative or redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The May 2000 rating decision is final. New and material 
evidence has been received to reopen the previously denied 
claim seeking service connection for PTSD. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

As regards the claim to reopen service connection for PTSD, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629. 

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B. New and Material Evidence to reopen a claim for PTSD

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Since the veteran's application was reopened on the basis of 
an application received by the RO in October 2002, the claim 
is considered received after August 29, 2001, and the 
amended, current definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) is applicable to this case. 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

In the present case service connection for PTSD was initially 
denied in a July 1997 rating decision on the basis that 
although PTSD was noted in service, it was related to pre-
service trauma and was not aggravated in service.  Moreover, 
it was noted that there was no diagnosis of PTSD that met the 
diagnostic criteria. Reopening of the claim was denied in a 
May 2000 rating action. The veteran was notified of the 
denials, but did not appeal. Subsequently, an April 2003 
rating action reopened and denied the claim, resulting in the 
instant appeal. 

The evidence of record at the time of the last final denial 
in May 2000 did not reflect a finding of PTSD related to the 
veteran's military service. The evidence received since the 
May 2000 rating action includes a March 2003 VA examination 
in which the examiner diagnosed PTSD and expressed an opinion 
that the veteran's PTSD was due to childhood experiences, but 
that the experiences in service might have worsened the 
veteran's PTSD to some degree. This evidence is not 
cumulative or redundant of the evidence previously of record 
and is probative of the issue under consideration, as to 
whether the veteran's current psychiatric disability is 
etiologically related to her military service; it relates to 
an unestablished fact necessary to substantiate the claim, 
i.e., relationship of current PTSD to military service; and 
raises a reasonable possibility of substantiating the claim. 
Accordingly, the evidence is new and material, and reopening 
of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a PTSD is granted, 
to this extent only.


REMAND

The veteran contends that a higher rating is warranted for 
her back disorder, and service connection is warranted for 
PTSD. The Board concludes as set forth below, that a remand 
is necessary before final adjudication of the veteran's 
claims on the merits.

The record contains statements by the veteran that she 
received psychological counseling at the mental health clinic 
at Quantico for one year prior to discharge from service. An 
August 1993 psychiatric evaluation for discharge on a medical 
board noted that the veteran received sporadic treatment 
since December 1992 from Dr. Alexander Bory, psychologist at 
Quantico Mental Health Clinic. These clinical counseling 
records are not in the claims file and attempts should be 
made to obtain them as they may clarify the veteran's claims 
of in-service stressors.  She has asserted that during 
service she was sexually harassed and it has been suggested 
that this aggravated a pre-service psychiatric disorder.  The 
medical evaluation board report does not contain such history 
and these records may shed light on the pathology/events that 
necessitated the onset of psychiatric treatment.

The veteran has been variously diagnosed.  PTSD was reported 
in service.  Thereafter, a May 1997 VA examination noted a 
relational problem, and deferred diagnosis, rule out 
personality disorder. A VA contract psychological evaluation 
concluded that the veteran's history and testing suggest a 
diagnosis of PTSD but supported AXIS II diagnoses of Paranoid 
and Schizotypal personality disorders, more closely 
associated with her personality style than with PTSD, and 
that she did not meet the criteria for a diagnosis of PTSD. 
December 2002 VA outpatient treatment notes show alcohol 
abuse and diagnosis of psychosis. March 2003 VA examination 
diagnosed PTSD from childhood experiences, with 
hallucinations, depression, anxiety; and borderline 
personality disorder, and the examiner opined that there is 
some evidence that the veteran's experiences while she was in 
military service might have worsened the PTSD. A September 
2003 VA examination showed diagnoses of PTSD, complex type 
with major depressive episode, and the veteran has also been 
diagnosed in recent May 2004 VA outpatient treatment notes 
with bipolar disorder. The Board requires an opinion 
clarifying the veteran's psychiatric diagnosis, and to 
determine the etiology of the current disability, to include 
whether any delayed onset PTSD was permanently aggravated by 
the veteran's military service, other than the normal 
progression of any pre-existing condition.  

The Board notes that during the pendency of the appeal, the 
criteria for evaluating disabilities of the spine were 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005)).  Although the RO considered the claim under the 
revised criteria in a November 2003 rating decision, the 
veteran was not given prior notice of the revised criteria or 
given a pre-decision opportunity to provide evidence or 
argument specific to the new criteria. 

A June 2003 rating decision granted service connection for 
chronic lumbar strain and assigned 10 percent evaluation 
effective from October 24, 2002, under Diagnostic Code (DC) 
5295.  An October 2003 VA examination showed a diagnosis of 
sciatic nerve radiculopathy bilaterally, with sacroiliac 
joint tenderness.  The RO, as noted, rated as 10 percent 
disabling for mild incomplete paralysis of sciatic nerve as 
to each side.  In addition, following that examination, the 
lumbar sprain was rated 20 percent disabling.  Thereafter, 
this was characterized as a thoracolumbar strain.  The 
appellant, and particularly her previous representative have 
asserted that she has intervertebral disc syndrome (IVDS) 
associated with the service-connected sciatic radiculopathy, 
and a higher 60 percent rating is warranted under diagnostic 
code 5293, or revised 5243.  A determination as to whether 
there is disc pathology present, and if so, whether it is 
related to the service connected back pathology is indicated.

Finally, by letter of June 2005, North Carolina Division of 
Veterans Affairs (NCDVA) informed the VA that it was 
withdrawing its representation of the veteran, leaving her 
unrepresented.  It is indicated that an attempt had been made 
to obtain a power of attorney to a different service 
organization, but that no response from the appellant was 
received.  She is, therefore, unrepresented at this point. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as 
needed.  

2.  The RO should attempt to obtain the 
veteran's service mental health treatment 
counseling records and clinical notes 
from her counseling sessions with Dr. 
Alexander Bory at MHC, Quantico from 1992 
to 1993. The actual counseling notes, as 
opposed to summaries, should be 
submitted. In addition, a complete copy 
of the Report of the Medical Board 
Evaluation Report should be obtained and 
associated with the records.  If the 
records can not be obtained, 
documentation as to the attempts made 
should be associated with the claims 
folder.

3.  Thereafter, and whether records are 
obtained or not, the claims file must be 
made available to and reviewed by a board 
of two psychiatrists, who should note 
such review in the report. Any indicated 
studies should be performed.  With 
respect to an acquired psychiatric 
disability, the examiner(s) should 
clarify the veteran's current diagnosis, 
reconcile the varying psychiatric 
diagnoses of record, and answer the 
following questions: 

Is it at least as likely as not that 
a psychiatric disorder clearly and 
unmistakably existed prior to the 
veteran's entrance into active 
service in January 1991.

Is it at least as likely as not that 
the disorder was caused by military 
service, or aggravated (permanently 
worsened in excess of the natural 
progression of a pre-existing 
psychiatric disorder - i.e. not only 
symptoms but also the underlying 
disease process) in service.

With respect to any psychiatric 
disorder which the examiner believes 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service? If the 
examiner is unable to confirm 
whether the disability underwent a 
chronic increase in severity in 
military service, he/she should so 
specify.

If the examiner concludes that any 
psychiatric disorder was not present 
prior to military service, is it at 
least as likely as not that a 
current psychiatric disorder is 
otherwise etiologically related to 
the veteran's military service?

The supporting rationale for all opinions 
expressed must be provided. If it is 
determined that the requested opinions 
cannot be entered without examination, 
such examination should be scheduled.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner, and the examiner should note 
such review in the report.

All required tests, including x-rays 
and range of motion testing should 
be performed, and any injury to the 
spine, including whether there is 
IVDS present, should be particularly 
identified.  If IVDS is observed, it 
should be indicated whether it is 
related to or a symptom of the 
service connected back disorder.  
All findings should be reported in 
detail as to any back pathology.  
Service connected pathology should 
be specifically delineated.

5.  The veteran is notified that she is 
unrepresented in view of the withdrawal of 
the state service organization.  If she 
desires representation, she must undertake 
affirmative action to obtain such.  
Documentation should be provided to allow 
a choice to be made.  Absent affirmative 
action by the appellant, she will remain 
unrepresented during consideration of the 
appeal.

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case to the appellant and her 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


